Name: Council Regulation (Euratom) NoÃ 300/2007 of 19 February 2007 establishing an Instrument for Nuclear Safety Cooperation
 Type: Regulation
 Subject Matter: EU finance;  cooperation policy;  electrical and nuclear industries;  economic policy
 Date Published: nan

 22.3.2007 EN Official Journal of the European Union L 81/1 COUNCIL REGULATION (EURATOM) No 300/2007 of 19 February 2007 establishing an Instrument for Nuclear Safety Cooperation THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 203 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The European Community is a major provider of economic, financial, technical, humanitarian and macro-economic assistance to third countries. In order to make the European Community's external aid more effective, a new framework has been devised for the planning and provision of assistance, including the following Regulations: Council Regulation (EC) No 1085/2006 of 17 July 2006 establishing an Instrument for Pre-Accession Assistance (IPA) (2) to cover Community assistance for candidate countries and potential candidate countries, Regulation (EC) No 1638/2006 of the European Parliament and of the Council of 24 October 2006 laying down general provisions establishing a European Neighbourhood and Partnership Instrument (3), Regulation (EC) No 1905/2006 of the European Parliament and of the Council of 18 December 2006 establishing a financing instrument for development cooperation (4), Regulation (EC) No 1717/2006 of the European Parliament and of the Council of 15 November 2006 establishing an Instrument for Stability (5), Regulation (EC) No 1889/2006 of the European Parliament and of the Council of 20 December 2006 establishing a financing instrument for the promotion of democracy and human rights worldwide (6), and Council Regulation (EC) No 1934/2006 of 21 December 2006 establishing a financing instrument for cooperation with industrialised and other high-income countries and territories (7). The present Regulation is a complementary instrument aimed at supporting the promotion of a high level of nuclear safety, radiation protection and the application of efficient and effective safeguards of nuclear material in third countries. (2) The Chernobyl accident in 1986 highlighted the global importance of nuclear safety. In order to fulfil the objective of the Treaty establishing the European Atomic Energy Community (the Euratom Treaty) to create the conditions of safety necessary to eliminate hazards to the life and health of the public, the European Atomic Energy Community (the Community) should be able to support nuclear safety in third countries. (3) By Commission Decision 1999/819/Euratom (8) the Community acceded to the 1994 Convention on Nuclear Safety, which has as one of its objectives to achieve and maintain a high level of nuclear safety worldwide. By Commission Decision 2005/510/Euratom (9) the Community also acceded to the Joint Convention on the Safety of Spent Fuel Management and on the Safety of Radioactive Waste Management, which has as one of its objectives to achieve and maintain a high level of safety in spent fuel and radioactive waste management worldwide. The two Conventions aim to realise these objectives through the enhancement of national measures and international cooperation including, where appropriate, safety-related cooperation. (4) The Community already pursues a close cooperation, in accordance with Chapter 10 of the Euratom Treaty, with the International Atomic Energy Agency (IAEA), both in relation to nuclear safeguards (in furtherance of the objectives of Chapter 7 of Title Two of the Euratom Treaty), and in relation to nuclear safety. (5) There is a particular need for the Community to continue its efforts in support of the application of effective safeguards of nuclear material in third countries, building on its own safeguard activities within the European Union. (6) There is a particular need to build on the experience already gained under the Tacis and Phare programmes including through the work of the relevant expert groups, notably in the area of civil nuclear liability. (7) There is a need to finance accompanying measures in support of the objectives of this Regulation, including training, research and support for the implementation of international Conventions and Treaties. It is desirable to coordinate actions under such Conventions and Treaties with Community actions. (8) In addition to international Conventions and Treaties some Member States have concluded bilateral agreements on the provision of technical assistance. (9) In its Resolution of 18 June 1992 on the technological problems of nuclear safety the Council emphasises the particular importance it attaches to nuclear safety in Europe, and therefore requests the Member States and the Commission to adopt as the fundamental and priority objective of Community cooperation in the nuclear field, in particular with the other European countries, especially those of Central and Eastern Europe and the Republics of the former Soviet Union, that of bringing their nuclear installations up to safety levels equivalent to those in practice in the Community and to facilitate the implementation of the safety criteria and requirements already recognised throughout the Community. Financial assistance should be provided taking these objectives into account, including when supporting existing plants which are not yet in operation. (10) According to the Convention on Nuclear Safety licence means any authorisation granted by the regulatory body to the applicant to have the responsibility for the siting, design, construction, commissioning, operation or decommissioning of a nuclear installation. (11) Is understood that, when giving assistance to the nuclear installation concerned, it is with the aim that maximum impact could be obtained by the assistance, without, however, deviating from the principle that the responsibility for the safety of the installation should rest with the operator and the State having the jurisdiction over the installation. (12) The 2001 Guidelines for strengthening operational coordination in the field of external assistance emphasise the need for enhanced coordination of EU external assistance. (13) For the adoption of measures necessary for the implementation of this Regulation the Commission should be assisted by a committee. (14) This Regulation replaces Council Regulation (EC, Euratom) No 99/2000 of 29 December 1999 concerning the provision of assistance to the partner States in Eastern Europe and Central Asia (10), Council Decision 98/381/EC, Euratom of 5 June 1998 concerning the Community contribution to the European Bank for Reconstruction and Development for the Chernobyl Shelter Fund (11), and Council Decision 2001/824/EC, Euratom of 16 November 2001 on a further contribution of the European Community to the European Bank for Reconstruction and Development for the Chernobyl Shelter Fund (12). Those instruments should therefore be repealed. (15) This Regulation, providing for financial assistance in support of the objectives of the Euratom Treaty, should be without prejudice to the respective competences of the Community and Member States in the fields concerned, in particular in relation to nuclear safeguards. (16) A financial reference amount, within the meaning of point 38 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (13), is included in this Regulation for the entire duration of the instrument, without thereby affecting the powers of the budgetary authority as they are defined by the Euratom Treaty. (17) The Euratom Treaty does not provide, for the adoption of this Regulation, powers other than those of Article 203. (18) In order to ensure the effective implementation of the Instrument for nuclear safety cooperation, this Regulation should apply from 1 January 2007, HAS ADOPTED THIS REGULATION: TITLE I OBJECTIVES Article 1 General objectives and scope The Community shall finance measures to support the promotion of a high level of nuclear safety, radiation protection and the application of efficient and effective safeguards of nuclear material in third countries in line with the provisions of this Regulation. Article 2 Purpose The financial, economic and technical assistance provided under this Regulation shall be complementary to any assistance that is provided by the European Community under the humanitarian aid instrument, the Instrument for Pre-Accession Assistance, the European Neighbourhood and Partnership Instrument, the instrument for development cooperation, the Instrument for Stability, the European Instrument for Democracy and Human Rights, and the instrument for cooperation with industrialised and other high-income countries and territories. In pursuit of these objectives the following measures shall be supported by this Regulation: (a) the promotion of an effective nuclear safety culture at all levels, in particular through:  continuous support for regulatory bodies, technical support organisations, and the reinforcement of the regulatory framework, notably concerning licensing activities,  drawing notably on the experience of the operators, on site and external assistance programmes as well as consulting and related activities aiming at safety improvements of the design, operation and maintenance of nuclear power plants that are currently licensed and other existing nuclear installations so that high safety levels can be achieved,  support for the safe transport, treatment and disposal of spent nuclear fuel and radioactive waste, and  the development and implementation of strategies for decommissioning existing installations and the remediation of former nuclear sites; (b) the promotion of effective regulatory frameworks, procedures and systems to ensure adequate protection against ionising radiations from radioactive materials, in particular from high activity radioactive sources, and their safe disposal; (c) the establishment of the necessary regulatory framework and methodologies for the implementation of nuclear safeguards, including for the proper accounting and control of fissile materials at State and operators level; (d) the establishment of effective arrangements for the prevention of accidents with radiological consequences as well as the mitigation of such consequences should they occur, and for emergency-planning, preparedness and response, civil protection and rehabilitation measures; (e) measures to promote international cooperation (including in the framework of relevant international organisations, notably IAEA) in the above fields, including the implementation and monitoring of international Conventions and Treaties, exchange of information and training and research. The Commission shall ensure that the measures adopted are consistent with the European Community's overall strategic policy framework for the partner country, and in particular with the objectives of its development and economic cooperation policies and programmes adopted pursuant to Articles 179 and 181a of the Treaty establishing the European Community. TITLE II IMPLEMENTATION: PROGRAMMING AND ALLOCATION OF FUNDS Article 3 Strategy papers and indicative programmes 1. Community assistance under this Regulation shall be implemented on the basis of multi-annual strategy papers and indicative programmes. 2. The multi-annual strategy papers, covering one or more countries, shall constitute the general basis for the implementation of assistance under Article 2, and shall be established for a period of up to seven years. They shall set out the Community's strategy for the provision of assistance under this Regulation, having regard to the needs of the countries concerned, the Community's priorities, the international situation and the activities of the main partners. 3. In drawing up these strategy papers, the Commission shall ensure that they are consistent with the strategies and measures adopted under other European Community instruments for external assistance. 4. Strategy papers shall contain multi-annual indicative programmes, setting out the priority areas selected for Community financing, the specific objectives and expected results, and the indicative financial allocations, overall and for each priority area. The financial allocations may be given in the form of a range where appropriate. These indicative programmes shall be established in consultation with the partner country or countries concerned. Article 4 Adoption of programming documents 1. The strategy papers and indicative programmes referred to in Article 3 shall be adopted in accordance with the procedure referred to in Article 19(2). They shall cover a period no longer than the period of application of this Regulation. 2. Strategy papers shall be reviewed at mid-term or whenever necessary, and may be revised in accordance with the procedure referred to in Article 19(2). 3. Indicative programmes shall be revised as necessary taking into account any review of the relevant strategy papers. In exceptional cases, adjustment of multi-annual allocations may be applied in the light of special circumstances, such as major unforeseen developments or exceptional performance. Any revision of indicative programmes shall be made in accordance with the procedure referred to in Article 19(2). TITLE III IMPLEMENTATION: OTHER PROVISIONS Article 5 Action programmes 1. The Commission shall adopt action programmes drawn up on the basis of the strategy papers and indicative programmes referred to in Article 3. These action programmes, normally drawn up on an annual basis, shall set out the specific details concerning the implementation of assistance under this Regulation. Exceptionally, for instance in cases where an action programme has not yet been adopted, the Commission, may, on the basis of the strategy papers and indicative programmes referred to in Article 3, adopt measures not provided for in an action programme under the same procedures as apply to action programmes. 2. These action programmes shall specify the objectives pursued, the fields of intervention, the measures envisaged, the expected results, the management procedures and total amount of financing planned. They shall contain a summary description of the operations to be financed, an indication of the amounts allocated for each operation and an indicative implementation timetable. Where relevant, they may include the results of any lessons learned from previous assistance. 3. Action programmes, and any revisions or extensions thereof, shall be adopted in accordance with the procedure referred to in Article 19(2), following, where appropriate, consultation with the partner country, or partner countries in the region concerned. Article 6 Special measures 1. Notwithstanding Articles 3 to 5, the Commission may, in the event of unforeseen and urgent needs or circumstances, adopt special measures not provided for in the strategy papers and indicative programmes referred to in Article 3 or the action programmes referred to in Article 5. 2. Special measures shall specify the objectives pursued, the areas of activity, the expected results, the management procedures used and the total amount of financing planned. They shall contain a description of the operations to be financed, an indication of the amounts allocated for each operation and an indicative implementation timetable. 3. Where the cost of special measures exceeds EUR 5 000 000, the Commission shall adopt them in accordance with the procedure referred to in Article 19(2), following, where appropriate, consultation with the partner country, or partner countries in the region concerned. 4. Where the cost of special measures is EUR 5 000 000 or less, the Commission shall inform in writing the Council and the Committee set up in accordance with Article 19 within one month of adopting such measures. Article 7 Eligibility 1. The following shall be eligible for funding under this Regulation for the purposes of implementing the action programmes referred to in Article 5 and the special measures referred to in Article 6 in so far as they can actually contribute to the purposes of the Regulation as set out in Article 2: (a) partner countries and regions and their institutions; (b) decentralised bodies in the partner countries, such as regions, departments, provinces and municipalities; (c) joint bodies set up by the partner countries and regions and the Community; (d) international organisations, including regional organisations, UN bodies, departments and missions, international financial institutions and development banks, in so far as they contribute to the objectives of this Regulation; (e) the Community's Joint Research Centre and European Union agencies; (f) the following entities and bodies of the Member States, partner countries and regions and any other third country in so far as they contribute to the objectives of this Regulation: (i) public and parastatal bodies, local authorities or administrations and consortia thereof; (ii) companies, firms and other private organisations and businesses; (iii) financial institutions that grant, promote and finance private investment in partner countries and regions; (iv) non-state actors as defined in paragraph 2; (v) natural persons. 2. Non-state actors eligible for financial support under this Regulation shall include: non-governmental organisations, organisations representing indigenous peoples, local citizens' groups and traders' associations, cooperatives, trade unions, organisations representing economic and social interests, local organisations (including networks) involved in decentralised regional cooperation and integration, consumer organisations, women's and youth organisations, teaching, cultural, research and scientific organisations, universities, churches and religious associations and communities, the media and any non-governmental associations and independent foundations likely to contribute to development or the external dimension of internal policies. Article 8 Types of measures 1. Community financing may take the following forms: (a) projects and programmes; (b) sectoral support; (c) contributions to guarantee funds in accordance with Article 16; (d) debt-relief programmes in exceptional cases, under an internationally agreed debt relief programme; (e) grants to fund measures; (f) grants to cover operating costs; (g) funding for twinning programmes between public institutions, national public bodies or private-law entities with a public-service mission of a Member State and those of a partner country or region; (h) contributions to international funds, in particular those managed by international or regional organisations; (i) contributions to national funds set up by partner countries and regions to attract joint financing from a number of donors, or contributions to funds set up by one or more donors for the purpose of the joint implementation of operations; (j) human and material resources required for effective administration and supervision of projects and programmes by partner countries and regions. 2. Activities covered by and eligible for funding under Council Regulation (EC) No 1257/96 of 20 June 1996 concerning humanitarian aid (14) may not be funded under this Regulation. 3. Community financing shall, in principle, not be used for paying taxes, custom duties or other fiscal charges in beneficiary countries. Article 9 Support measures 1. Community financing may cover expenditure associated with the preparation, follow up, monitoring, auditing and evaluation activities directly necessary for the implementation of this Regulation and the achievement of its objectives, e.g. studies, meetings, information, awareness-raising, training and publication activities, expenditure associated with computer networks for the exchange of information and any other administrative or technical assistance expenditure that the Commission may incur for the management of the programme. It shall also cover expenditure on administrative support staff employed at Commission Delegations to manage projects funded under this Regulation. 2. None of the support measures are necessarily covered by multi-annual programming and may therefore be financed outside the scope of strategy papers and multi-annual indicative programmes. However, they may also be financed under multi-annual indicative programmes. The Commission shall adopt support measures not covered by multi annual indicative programmes in accordance with Article 6. Article 10 Cofinancing 1. Measures financed under this Regulation shall be eligible for cofinancing from inter alia the following: (a) Member States, and in particular their public and parastatal agencies; (b) other donor countries and in particular their public and parastatal agencies; (c) international and regional organisations, and in particular international and regional financial institutions; (d) companies, firms, other private organisations and businesses, and other non-state actors referred to in Article 7(2); (e) partner countries and regions in receipt of funding. 2. In the case of parallel cofinancing, the project or programme shall be split into a number of clearly identifiable sub-projects, which are each financed by different partners providing cofinancing in such a way that the end-use of the financing can always be identified. In the case of joint cofinancing, the total cost of the project or programme shall be shared between the partners providing the cofinancing and resources are pooled in such a way that it is not possible to identify the source of funding for any given activity undertaken as part of the project or programme. 3. In the case of joint cofinancing, the Commission may receive and manage funds on behalf of the bodies referred to under (a), (b) and (c) of paragraph 1 of this Article for the purpose of implementing joint measures. In this case, the Commission shall implement the measures centrally, either directly or indirectly, by delegating the task to Community agencies or bodies set up by the Community. Such funds shall be dealt with as assigned revenue in accordance with Article 18 of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (15). Article 11 Management procedures 1. The measures financed under this Regulation shall be implemented in accordance with Regulation (EC, Euratom) No 1605/2002. 2. In duly justified cases, the Commission may, in accordance with Article 54 of Regulation (EC, Euratom) No 1605/2002, decide to entrust tasks of public authority, and in particular budget implementation tasks, to bodies referred in Article 54(2)(c) of Regulation (EC, Euratom) No 1605/2002 if they are of recognised international standing, comply with internationally recognised systems of management and control, and are supervised by public authority. 3. In the case of decentralised management, the Commission may decide to use the procurement or grant procedures of the beneficiary country or region. Article 12 Budget commitments 1. Budget commitments shall be made on the basis of decisions taken by the Commission in accordance with Articles 5, 6 and 9. 2. The legal forms for Community financing shall include:  financing agreements,  grant agreements,  procurement contracts,  employment contracts. Article 13 Protection of the financial interests of the Community 1. Any agreements resulting from this Regulation shall contain provisions ensuring the protection of the Community's financial interests, in particular with respect to fraud, corruption and any other irregularities in accordance with Council Regulations (EC, Euratom) No 2988/95 of 18 December 1995 on the protection of the European Communities financial interests (16) and (Euratom, EC) No 2185/96 of 11 November 1996 concerning on the spot checks and inspections carried out by the Commission in order to protect the European Communities' financial interests against fraud and other irregularities (17) and Regulation (Euratom) No 1074/99 of the European Parliament and of the Council of 25 May 1999 concerning investigations conducted by the European Anti-fraud Office (OLAF) (18). 2. Agreements shall expressly entitle the Commission and the Court of Auditors to have the power of audit, on the basis of documents and on the spot, over all contractors and subcontractors who have received Community funds. They shall also expressly authorise the Commission to carry out on-the-spot checks and inspections, as provided for in Regulation (Euratom, EC) No 2185/96. 3. All contracts resulting from the implementation of assistance shall ensure the right of the Commission and the Court of Auditors, as provided for in paragraph 2, during and after the implementation of contracts. Article 14 Rules of participation and origin 1. Participation in the award of procurement or grant contracts financed under this Regulation shall be open to all natural persons who are nationals of or legal persons who are established in a Member State of the European Union, a country that is or has been defined as beneficiary of assistance in an Action Programme adopted under the present Regulation, a country that is beneficiary of the Instrument of Pre-Accession or the European Neighbourhood and Partnership Instrument, or a non-EU Member State of the European Economic Area. 2. The Commission may, in duly substantiated cases, authorise the participation of natural persons who are nationals of, or legal persons who are established in a country having traditional economic, trade or geographical links with a beneficiary country. 3. Participation in the award of procurement or grant contracts financed under this Regulation shall also be open to all natural persons who are nationals of, or legal persons who are established in any country other than those referred to in paragraph 1, whenever reciprocal access to their external assistance has been established. Reciprocal access shall be granted whenever a country grants eligibility on equal terms to the Member States and to the recipient country concerned. Reciprocal access to the award of procurement or grant contracts financed under this Regulation and under other Community external assistance instruments shall be established by means of a specific decision concerning a given country or a given regional group of countries. Such a decision shall be adopted by the Commission in accordance with the procedure laid down in Article 19(2) and shall be in force for a minimum period of one year. The granting of reciprocal access to the award of procurement or grant contracts financed under this Regulation and under other Community external assistance instruments shall be based on a comparison between the Community and other donors and shall proceed at sectoral level or entire country level, whether it be a donor or a recipient country. The decision of granting this reciprocity to a donor country shall be based on the transparency, consistency and proportionality of the aid provided by that donor, including its qualitative and quantitative nature. The beneficiary countries shall be consulted as part of the procedure described in this paragraph. Reciprocal access to the award of procurement or grant contracts financed under this Regulation for the benefit of least-developed countries as defined by the OECD Development Assistance Committee shall automatically be granted to OECD Development Assistance Committee members. 4. Participation in the award of procurement or grant contracts financed under this Regulation shall be open to international organisations. 5. Experts may be of any nationality. This is without prejudice to the qualitative and financial requirements set out in the Community's procurement rules. 6. All supplies and materials purchased under contracts financed under this Regulation must originate from the Community or a country eligible under this Article. The term origin for the purpose of this Regulation is defined in the relevant Community legislation on rules of origin for customs purposes. 7. The Commission may, in duly substantiated cases, authorise the participation of natural persons who are nationals of, or legal persons who are established in other countries than those referred to in paragraphs 1, 2, and 3, or the purchase of supplies and materials of different origin from that set out in paragraph 6. Derogations may be justified on the basis of the unavailability of products and services in the markets of the countries concerned, for reasons of extreme urgency, or if the eligibility rules would make the realisation of a project, a programme or an action impossible or exceedingly difficult. 8. Whenever Community financing covers an operation implemented through an international organisation, participation in the appropriate contractual procedures shall be open to all natural or legal persons who are eligible pursuant to paragraphs 1, 2 and 3 as well as to all natural or legal persons who are eligible pursuant to the rules of that organisation, care being taken to ensure that equal treatment is afforded to all donors. The same rules shall apply in respect of supplies, materials and experts. Whenever Community financing covers an operation cofinanced with a third country, subject to reciprocity as defined in paragraph 2, with a regional organisation, or with a Member State, participation in the appropriate contractual procedures shall be open to all natural or legal persons who are eligible pursuant to paragraphs 1, 2 and 3 as well as to all natural or legal persons who are eligible under the rules of such third country, regional organisation or Member State. The same rules shall apply in respect of supplies, materials and experts. 9. Tenderers who have been awarded contracts under this Regulation shall respect core labour standards as defined in the relevant ILO Conventions. Article 15 Grants In accordance with Article 114 of Regulation (EC, Euratom) No 1605/2002 natural persons may receive grants. Article 16 Funds made available to the European Investment Bank or other financial intermediaries The funds referred to in Article 8(1)(c) and (h) shall be managed by financial intermediaries, the European Investment Bank or any other bank or organisation capable of managing them. The Commission shall adopt implementing provisions for this Article, on a case by case basis to cover risk-sharing, the remuneration of the intermediary entrusted with the task of implementation, the use and recovery of interest on the fund, and the closure of the operation. Article 17 Evaluation The Commission shall regularly evaluate the results of policies and programmes and the effectiveness of programming in order to ascertain whether the objectives have been met and enable it to formulate recommendations with a view to improving future operations. The Commission shall send significant evaluation reports to the committee established in accordance with Article 19. These results shall feed back into programme design and resource allocation. TITLE IV FINAL PROVISIONS Article 18 Report The Commission shall examine progress achieved in implementing the measures undertaken pursuant to this Regulation and shall submit to the European Parliament and the Council an annual report on the implementation of the assistance. The report shall also be addressed to the Economic and Social Committee and to the Committee of Regions. The report shall contain information relating to the previous year on the measures financed, information on the results of monitoring and evaluation exercises and the implementation of budget commitments and payments, broken down by country, region and cooperation sector. Article 19 Committee 1. The Commission shall be assisted by a committee composed of the representatives of the Member States and chaired by the representative of the Commission. 2. Where reference is made to this paragraph, the following procedure shall apply: (a) the representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 118(2) of the Euratom Treaty, in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote; (b) the Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith. In that event, the Commission may defer application of the measures on which it has decided for a period of 30 days; (c) the Council, acting by qualified majority, may take a different decision within the period provided for under (b). 3. The committee shall adopt its rules of procedure, on the proposal of its chairman, on the basis of standard rules of procedure as published in the Official Journal of the European Union. The committee shall lay down in its rules of procedure special rules on consultation which shall enable the Commission, where necessary, to adopt special measures by an emergency procedure. The principles and conditions on public access to documents applicable to the Commission shall apply to the committee. The European Parliament shall be informed by the Commission of committee proceedings on a regular basis. To that end, it shall receive agendas for committee meetings, and the results of voting and summary records of the meetings and lists of the authorities and organisations to which the persons designated by the Member States to represent them belong. 4. An observer from the European Investment Bank may take part in the committee's proceedings with regard to questions concerning the Bank. Article 20 Financial reference amount The financial reference amount for implementation of this Regulation over the period 2007 to 2013 shall be EUR 524 000 000. Annual appropriations shall be authorised by the budgetary authority within the limits of the multi-annual financial framework. Article 21 Review Not later than 31 December 2010, the Commission shall submit to the European Parliament and the Council a report evaluating the implementation of this Regulation in the first three years together, if appropriate, with a legislative proposal introducing the necessary modifications to the instrument. Article 22 Repeal 1. The following instruments shall be repealed as of 1 January 2007:  Regulation (EC, Euratom) No 99/2000,  Decision 98/381/EC, Euratom,  Decision 2001/824/EC, Euratom. 2. The repealed instruments shall continue to apply for legal acts and commitments implementing the budget years preceding 2007. Article 23 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2007 until 31 December 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 2007. For the Council The President M. GLOS (1) Opinion of 14 December 2006 (not yet published in the Official Journal). (2) OJ L 210, 31.7.2006, p. 82. (3) OJ L 310, 9.11.2006, p. 1. (4) OJ L 378, 27.12.2006, p. 41. (5) OJ L 327, 24.11.2006, p. 1. (6) OJ L 386, 29.12.2006, p. 1. (7) OJ L 405, 30.12.2006, p. 41. Regulation as corrected in OJ L 29, 3.2.2007, p. 16. (8) OJ L 318, 11.12.1999, p. 20. Decision as amended by Decision 2004/491/Euratom (OJ L 172, 6.5.2004, p. 7). (9) OJ L 185, 16.7.2005, p. 33. (10) OJ L 12, 18.1.2000, p. 1. Regulation as replaced by Regulation (EC) No 1638/2006 of the European Parliament and the Council (OJ L 310, 9.11.2006, p. 1). (11) OJ L 171, 17.6.1998, p. 31. (12) OJ L 308, 27.11.2001, p. 25. (13) OJ C 139, 14.6.2006, p. 1. (14) OJ L 163, 2.7.1996, p. 6. Regulation as amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (15) OJ L 248, 16.9.2002, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 1995/2006 (OJ L 390, 30.12.2006, p. 1). (16) OJ L 312, 23.12.1995, p. 1. (17) OJ L 292, 15.11.1996, p. 2. (18) OJ L 136, 31.5.1999, p. 8.